Citation Nr: 1211054	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  10-06 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey



THE ISSUE

Entitlement to an initial rating in excess of 20 percent for the residuals of prostate cancer.



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in St. Louis, Missouri.  The case comes to the Board from the RO in Newark, New Jersey.

The Board notes that the Veteran's rating for his residuals of prostate cancer was increased to 20 percent, effective the date of his claim, during the course of his appeal.  On His VA Form 9 dated in March 2010 the Veteran indicated that he wanted an "additional 20 percent" for his prostate cancer.  The RO took the grant to 20 percent as satisfying the appeal.  It is not clear that the Veteran is satisfied with one 20 percent rating for residuals of prostate cancer, and he has not withdrawn his appeal.  Therefore, this issue is still on appeal and will be addressed herein.

An issue of service connection for headaches, joint pain, and a sinus disorder was covered in the statement of the case.  A substantive appeal as to that issue is not on file and appellant specified the increased rating issue as the only one on appeal.  The appeal is limited accordingly.


FINDING OF FACT

The Veteran's residuals of prostate cancer are not characterized by a daytime voiding interval of less than one hour, or awakening to void five or more times per night, urinary retention requiring intermittent or continuous catheterization, or a requirement to wear absorbent materials which must be changed 4 or more times per day.  No renal dysfunction was shown.



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the residuals of prostate cancer were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.115b, Diagnostic Code 7528 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter that explained what the evidence needed to show to establish service connection for prostate cancer and explained how VA assigns ratings and effective dates for service connected disabilities.  It also provided information about VA's duty to assist the Veteran with gathering evidence in support of his claims.

The Veteran's claim for a higher rating for his residuals of prostate cancer is a downstream issue from his claim for entitlement to service connection for that disability. The RO granted service connection for residuals of prostate cancer and assigned a 10 percent rating for that disability.  The Veteran then filed a notice of disagreement arguing that he should have received a higher rating for this award. The RO subsequently increased the Veteran's rating for prostate cancer to 20 percent, effective the date of his claim.  In these types of circumstances, VA is not required to issue a new VCAA letter.  See VAOPGCPREC 8-2003. In this precedential opinion, the General Counsel held that although VA is required to issue a statement of the case (SOC) if the downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does not require separate notice of the information and evidence necessary to substantiate the newly raised issue. Id.  In this case, the Veteran was sent an SOC that addressed the propriety of the initial rating for his prostate cancer in December 2009.

In addition to its duties to provide the aforementioned notices to claimants, VA also must make reasonable efforts to assist them with obtaining the evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including private treatment records and written statements that were submitted by the Veteran.  The Veteran was also afforded a VA examination with respect to his residuals of prostate cancer in April 2008 which adequately documented the Veteran's reported symptoms.  The Veteran's claims folder is a rebuilt folder and does not contain any service treatment records.  However, these would not be relevant to a determination of the current severity of the Veteran's residuals of prostate cancer.

Initial Rating

The Veteran contends that his residuals of prostate cancer are more severe than is contemplated by the 20 percent rating which is assigned for that disability.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process. See generally Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the Veteran submitted a written statement from his girlfriend dated in December 2007.  The Veteran's girlfriend wrote that the Veteran had a very difficult time with his prostate cancer.  He had surgery 2004 and she helped nurse him back to health for three weeks.  It took him approximately two years to recover and during that time he was wearing diapers, which caused him emotional pain.  He was mentally distressed by erectile dysfunction.  (It is noted that the Veteran is receiving special monthly compensation for erectile dysfunction).  He still has medical appointments to follow up on his prostate cancer.  

The Veteran submitted a letter dated in December 2007 indicating that he was still seeing a physician who had treated him for prostate cancer three years after the fact.

The Veteran was afforded a VA examination regarding his residuals of prostate cancer in April 2008. The Veteran was noted to have prostate cancer status post (s/p) open radical prostatectomy.  Postoperatively, he was incontinent for about one year requiring Depends.  Urinary control had improved and the Veteran did not currently use any protection and there was minimal incontinence, which consisted of mild stress urinary incontinence with abdominal strain with sneezing or coughing with a full bladder.  The Veteran had urgency, and carried a urinal with him in the car to avoid incontinence.  He was presently voiding normally.  He urinated 8 to 9 times per day, and awakens to void twice per night.  There were no urinary tract infections.  

The most recent private treatment record is from October 2007.  That record indicated that the Veteran denied any dysuria, hesitancy, or burning sensations.  Urinalysis was negative.

In his notice of disagreement dated in August 2009 the Veteran reported that when he coughed or lifted something heavy, laughs, or sneezes, a small amount of urine is expelled.  Each night he got up at least twice to urinate.  After returning to bed, after about three to four minutes, a small amount of urine is expelled.  He is wet and the bedding is wet and stained.

On his VA Form 9 dated in March 2010 the Veteran indicated that he urinates a minimum of 10 times per 12 hour period.  Sometimes more, but not less.  This limits most of his activities.  He must always be near a bathroom.  He also stops drinking liquids at 5pm so that he does not have to get up several times per night.

Beginning 6 months following the cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure, barring reoccurrence or metastasis, prostate cancer is rated as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, diagnostic code 7528.  In this case, there is no evidence of renal dysfunction.

Pursuant to the schedule of ratings for voiding dysfunction, a 20 percent rating is assigned for a daytime voiding interval between one and two hours or awakening to void three to four times per night, or for urine leakage requiring the wearing of absorbent materials which must be changed less than 2 times per day.  A 30 percent rating is assigned for urinary retention requiring intermittent or continual catheterization.  A 40 percent rating is assigned for a daytime voiding interval of less than hour, or awakening to void five or more times per night, or for urinary leakage which requires the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 60 percent rating applies for urine leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  38 C.F.R. § 4.115a.  

In this case, while the Veteran has some stress incontinence, he does not wear absorbent materials any longer and his predominant residual of prostate cancer is urinary frequency.  Only the predominant area of dysfunction is considered for rating purposes.  38 C.F.R. § 4.115a. The evidence does not show that the Veteran generally voids more than once per hour or awakens five or more times per night to void.  The Veteran indicated that he voided at least 10 times in a 12 hour day, and that he avoided drinking liquids in the evening to avoid having to get up during the night to void.  There is no reported renal impairment.  It has not been indicated that he has had need of a catheter.  Thus, he does not more nearly approximate the higher rating.
  
The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The Veteran's symptoms of stress incontinence and urinary frequency are explicitly contemplated by the rating schedule.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, a rating in excess of 20 percent for prostate cancer is denied.


	(CONTINUED ON NEXT PAGE)




ORDER

An initial rating in excess of 20 percent for prostate cancer is denied.  


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


